COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER

Appellate case name:       Jesus Jose Lacer v. The State of Texas

Appellate case number:     01-17-00267-CR

Trial court case number: 44479

Trial court:               33rd District Court of Burnet County

        On November 21, 2017, December 19, 2017, and January 8, 2018, the Court issued orders
noting that certain exhibits, marked by the official court reporter as follows, were not included as
part of the reporter’s record forwarded to this Court on appeal.

           1. Defendant’s sealed Exhibit 2 (video recording containing pornographic material);
           2. Defendant’s sealed Exhibit 3 (video recording containing pornographic material).

        Thus, we ordered the District Clerk of Burnet County to deliver to the Clerk of this Court
the original above described sealed exhibits.1 See TEX. R. APP. P. 34.5(c), 34.5(f), 34.6(d), 34.6(g).
The District Clerk of Burnet County was also directed to include a copy of the trial court’s order
sealing Defendant’s Exhibits 2 and 3. In our January 8, 2018 order, we requested that the District
Clerk of Burnet County, if she could not file the sealed exhibits within the required time period, to
file an information sheet or certified statement informing the Court of the status of the exhibits.
We received no response.

        Accordingly, we again ORDER the District Clerk of Burnet County to deliver to the Clerk
of this Court the original above described sealed exhibits. See TEX. R. APP. P. 34.5(c), 34.5(f),
34.6(d), 34.6(g). The District Clerk of Burnet County should also include a copy of the trial court’s
order sealing Defendant’s Exhibits 2 and 3.

        The Clerk of this Court is directed to receive, maintain, and keep safe the original sealed
exhibits; to deliver them to the justices of this Court for their inspection; and, upon completion of

1
       On December 19, 2017, the court reporter notified this Court that after trial, she filed the above
       described sealed exhibits with the District Clerk of Burnet County and she does not have access to
       them.
inspection, to return the originals of the above described sealed exhibits to the District Clerk of
Burnet County.

        The sealed exhibits shall be filed in the First Court of Appeals within 5 days of the date
of this order. If the District Clerk of Burnet County is unable to file the sealed exhibits within 5
days, she is directed to file an information sheet or certified statement informing the Court of the
status of the exhibits within 5 days of the date of this order.

        If the District Clerk of Burnet County does not file the sealed exhibits or notify the Court
of the status of the exhibits as directed, the Court may abate this case and remand to the trial court
to conduct a hearing to determine the reason for the failure to file the above described sealed
exhibits.

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually  Acting for the Court

Date: January 30, 2018